ORDER FOR IMMEDIATE SUSPENSION
The parties in the above-entitled matter having stipulated to the entry of an Order for Immediate Suspension,
NOW THEREFORE, IT IS HEREBY ORDERED that Peter M. Mansur shall be immediately suspended from the practice of law subject to the following terms and conditions:
1. If disciplinary proceedings are concluded without a determination that respondent has violated the Minnesota Code of Professional Responsibility, then respondent shall be fully restored to active status without qualification, subject to the following condition, namely,
2. Respondent, whose estate is presently the subject of a conservatorship, shall be reinstated only after a petition for reinstatement pursuant to Rule 18, RLPR, and demonstration by clear and convincing evidence, including appropriate medical and psychological evidence, that he is able to handle client affairs in an attorney capacity, and
3. Respondent shall proceed with reasonable dispatch in all civil litigation related to the subjects of disciplinary petitions against him, including without limitation the civil litigation matters identified in respondent’s answer, and respondent shall keep the Director fully informed of the progress of such litigation, and
4. Respondent shall cooperate with requests of the Director for information regarding the subjects of petitions against him and regarding investigations the Director may conduct regarding other attorneys in subject matters related to the petitions, and
*2555. The Director agrees to delay a petition for appointment of a referee and hearing before a referee until the conclusion of the civil litigation involving respondent identified in respondent’s answer, subject to the Director’s right to move the court after one year from the date of this stipulation for the court’s order setting the petition for disciplinary action on for hearing before the court or its referee.
6. Respondent’s petition for reinstatement shall be deemed a waiver of the doctor-patient privilege.
7. Respondent shall fully comply with Rules 26 and 27, RLPR.